    Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 1 of 26




                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


LOUISIANA NEWPACK SHRIMP, INC.                                CIVIL ACTION

VERSUS                                                        NO. 19-12948-WBV-KWR

OCEAN FEAST OF CHINA, LTD, ET AL.                             SECTION: D (4)

                                      Consolidated with


LONGHAI DESHENG SEAFOOD                                       CIVIL ACTION
STUFF CO. LTD

VERSUS                                                        NO. 20-782-WBV-KWR

LOUISIANA NEWPACK                                             SECTION: D (4)
SHRIMP, INC., ET AL.

                                  ORDER AND REASONS
       Before the Court is Third-Party Defendants’ Motion to Dismiss Third-Party

Demand, filed by Ocean Feast of China, Ltd., Indigo Seafood Partners, Inc., and

Arthur Zeng.1 Louisiana Newpack Shrimp, Inc. opposes the Motion,2 and movants

have filed a Reply.3 After careful consideration of the parties’ memoranda and the

applicable law, the Motion is GRANTED.

       I.      FACTUAL AND PROCEDURAL BACKGROUND

       This consolidated matter arises from a failed joint venture between Louisiana

Newpack Shrimp, Inc. (“Louisiana Newpack”), Ocean Feast of China, Ltd. (“Ocean



1 R. Doc. 85. Unless otherwise specified, all footnotes refer to the docket of the master file, 19-cv-
12948.
2 R. Doc. 87.
3 R. Doc. 91.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 2 of 26




Feast”) and Indigo Seafood Partners, Inc. (“Indigo”), that operated between 2017 and

2019. On June 17, 2017, Louisiana Newpack, Ocean Feast and Indigo executed a

Joint Venture Agreement, effective March 15, 2017, to purchase, import and sell

seafood products from international seafood manufacturers. 4 Edward Lee (“Lee”)

signed the Joint Venture Agreement as the legal representative of Louisiana

Newpack, Arthur Zeng (“Zeng”) signed as the legal representative of Ocean Feast,

and Jeffrey G. Martinez-Malo (“Martinez-Malo”) signed as the legal representative of

Indigo. 5 Under the terms of the Joint Venture Agreement, Louisiana Newpack

served as the financier, Ocean Feast handled procurement and quality control, and

Indigo was responsible for sales and marketing.6

        On or about September 24, 2019, Louisiana Newpack filed a Petition for

Declaratory Judgment, Suit on Open Account and Damages in Louisiana state court,

asserting eleven causes of action against Ocean Feast, Indigo, Zeng and Martinez-

Malo (hereafter, the “Louisiana Newpack case”). 7 Most of the claims stem from

Louisiana Newpack’s allegation that Indigo and Ocean Feast breached the Joint

Venture Agreement and their fiduciary duties owed to the joint venture by procuring,

marketing and selling seafood product outside of the joint venture, despite agreeing

orally and in writing to the exclusive nature of the joint venture.8 As an example,

Louisiana Newpack alleges that Ocean Feast and Indigo conspired to import and sell




4 R. Doc. 1-1 at p. 3; R. Doc. 29 at pp. 3-4; R. Doc. 29-1.
5 R. Doc. 29-1 at p. 5.
6 Id. at p. 1.
7 R. Doc. 1-1.
8 Id. at pp. 3-13.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 3 of 26




product from Longhai Desheng Seafood Stuff Co., Ltd. (hereafter, “Longhai”), which

is one of the joint venture’s largest suppliers of crabmeat.9 On October 3, 2019, Zeng,

Martinez-Malo, Indigo and Ocean Feast removed the case to this Court based upon

diversity jurisdiction under 28 U.S.C. § 1332.10 On March 26, 2020, the Court granted

Louisiana Newpack leave to file its First Amended Complaint for Declaratory

Judgment, Suit on Open Account, and Damages (the “Amended Complaint”), which

asserts 14 causes of action against Zeng, Martinez-Malo, Ocean Feast, Indigo and

Oceana Seafood Products, LLC.11

       On March 6, 2020, Longhai filed a Complaint for Breach of Contract and Claim

on Open Account in this Court against Louisiana Newpack and Lee, seeking to

recover an outstanding balance of $998,188.03 allegedly owed by Louisiana Newpack

for three lots of crabmeat that it purchased from Longhai in November and December

of 2018 (hereafter, the “Longhai case”).12 On April 20, 2020, Louisiana Newpack and

Lee filed a Motion to Consolidate the two cases.13 The Court granted the motion, and

the cases were consolidated on May 29, 2020.14

       On May 26, 2020, before the cases were consolidated, Louisiana Newpack filed

a Third-Party Demand against Indigo, Ocean Feast and Zeng (collectively, “Third-

Party Defendants”) in the Longhai case, asserting that any debt sought by Longhai




9 Id. at pp. 4-5.
10 R. Doc. 1.
11 R. Docs. 22 & 29.
12 R. Doc. 1 in Civ. A. No. 20-782-WBV-KWR, Longhai Desheng Seafood Stuff Co. Ltd. v. Louisiana

Newpack Shrimp Company, Inc., et al.
13 R. Doc. 16 in the Longhai case.
14 R. Doc. 36 in the Longhai case; R. Doc. 54.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 4 of 26




is owed by Ocean Feast, Indigo, and/or Zeng.15 Louisiana Newpack asserts three

claims against Ocean Feat, Indigo and Zeng. In Count One, Louisiana Newpack

asserts a conspiracy claim against Longhai, Indigo and Ocean Feast, claiming that

the three entities conspired “with specific and malicious intent to procure, sell, and

resell OCEANA branded product separate and apart from the Joint Venture,

effectively cutting out Louisiana Newpack.” 16              By way of example, Louisiana

Newpack asserts that on or around May 1, 2019 and on or around August 24, 2019,

Longhai shipped crabmeat to Indigo, 17 and that Longhai knew this additional

OCEANA product was not being sold or shipped to the joint venture. 18 In Count

Three of the Third-Party Demand, Louisiana Newpack alleges that Ocean Feast or

Zeng is liable for any alleged debts owed to Longhai because Louisiana Newpack did

not place any orders with Longhai, issue any purchase orders, or otherwise contract

with Longhai, and any such orders were placed by Zeng on behalf of Ocean Feast or

in his individual capacity.19 In Count Four of the Third-Party Demand, Louisiana

Newpack alleges, in the alternative, that to the extent any amounts are owed to

Longhai, they constitute debts of the joint venture and Ocean Feast and Indigo are

obligated to share equally in any losses incurred by the joint venture under Louisiana

Civil Code article 2804.20




15 R. Doc. 34 in the Longhai case.
16 Id. at ¶ 45.
17 Id. at ¶¶ 50-51 (citing R. Doc. 34-2).
18 R. Doc. 34 at ¶ 52 in the Longhai case.
19 Id. at ¶¶ 70-75.
20 Id. at ¶¶ 76-90. Although Louisiana Newpack cites Louisiana Code of Civil Procedure article 2804,

this is likely an error, as the quoted text is from Louisiana Civil Code article 2804.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 5 of 26




        On August 17, 2020, Third-Party Defendants filed the instant Motion to

Dismiss, seeking to dismiss Louisiana Newpack’s Third-Party Demand for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). 21                          Third-Party

Defendants claim that Louisiana Newpack asserts the same deficient causes of action

in its Third-Party Demand that it asserted against Third-Party Defendants in the

Louisiana Newpack case, which Third-Party Defendants previously moved to

dismiss.22 Third-Party Defendants contend that there is no question that Louisiana

Newpack bought the crabmeat at issue and owes the debt to Longhai, as the purchase

orders were issued on Louisiana Newpack’s letterhead, the invoices were addressed

to Louisiana Newpack, Louisiana Newpack paid $370,600.00 toward the debt, and

Lee, Louisiana Newpack’s President, acknowledged in writing Louisiana Newpack’s

responsibility for the debt.23 Third-Party Defendants assert that after being sued by

Longhai for the remaining balance of $998,188.03, Louisiana Newpack filed a Third-

Party Demand seeking to pass the debt onto the joint venturers. Louisiana Newpack

opposes the Motion, asserting that it has alleged sufficient facts that, if accepted as

true, establish viable third-party claims that are plausible on their face.24 In their

Reply brief, Third-Party Defendants maintain that the third-party claims must be

dismissed.25




21 R. Doc. 85.
22 Id. at p. 1 (citing R. Doc. 33). On February 9, 2021, the Court issued an Order and Reasons, granting
in part and denying in part the motion to dismiss previously filed in the Louisiana Newpack case. (R.
Doc. 129).
23 R. Doc. 85-1 at pp. 1-2 (citing R. Docs. 30 at ¶ 10, 30-1, 30-2, 30-3, 30-4, 30-9 in the Longhai case).
24 R. Doc. 87.
25 R. Doc. 91.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 6 of 26




        II.     LEGAL STANDARD

        Under Federal Rule of Civil Procedure 12(b)(6), a defendant can seek dismissal

of a complaint, or any part of it, for failure to state a claim upon which relief may be

granted.26 To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” 27 “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” 28 “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant

has acted unlawfully.”29

        A court must accept all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff.30 The Court, however, is not bound to accept as true

conclusory allegations, unwarranted factual inferences, or legal conclusions.                          31


“Dismissal is appropriate when the complaint on its face shows a bar to relief.” 32

Nonetheless, the Fifth Circuit has held that a motion to dismiss under Rule 12(b)(6)




26 Fed. R. Civ. P. 12(b)(6).
27 Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949 173 L.Ed.2d 868 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
28 Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010) (quoting Ashcroft, 556 U.S. at 678, 129 S.Ct. at

1949) (quotation marks omitted).
29 Iqbal, 556 U.S. at 679, 129 S.Ct. at 1949 (quotation omitted).
30 Gines v. D.R. Horton, Inc., 699 F.3d 812, 816 (5th Cir. 2012) (quoting In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007)).
31 Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005) (citing Southland Sec. Corp. v. INSpire

Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004)).
32 Cutrer v. McMillan, 308 Fed.Appx. 819, 820 (5th Cir. 2009) (quotation and internal quotation marks

omitted).
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 7 of 26




is generally disfavored and is rarely granted.33 In deciding a Rule 12(b)(6) motion to

dismiss, a court is generally prohibited from considering information outside the

pleadings, but may consider documents outside of the complaint when they are: (1)

attached to the motion; (2) referenced in the complaint; and (3) central to the

plaintiff’s claims.34 The Court can also take judicial notice of matters that are of

public record, including pleadings that have been filed in a federal or state court.35

       III.    ANALYSIS

       A. Louisiana Newpack’s Conspiracy Claim

       In Count One of the Third-Party Demand, Louisiana Newpack alleges that

Longhai, Ocean Feast and Indigo conspired with specific and malicious intent to

procure, market and sell product outside of the joint venture and under the OCEANA

brand without the knowledge or consent of Louisiana Newpack or the joint venture,

effectively cutting Louisiana Newpack out. 36 Third-Party Defendants assert that

Count One is identical to the conspiracy claim asserted by Louisiana Newpack

against them and other defendants in the Louisiana Newpack case and should be

dismissed for the same reasons set forth in their motion to dismiss filed in that case.37

Adopting the arguments asserted in their prior motion to dismiss, Third-Party

Defendants maintain that conspiracy, by itself, is not actionable under Louisiana law,



33 Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (quoting Harrington v. State Farm Fire & Cas.
Co., 563 F.3d 141, 147 (5th Cir. 2009)); Manguno v. Prudential Property and Casualty Ins. Co., 276
F.3d 720, 725 (5th Cir. 2002).
34 Maloney Gaming Mgmt., LLC v. St. Tammany Parish, 456 Fed.Appx. 336, 340-41 (5th Cir. 2011).
35 In re American Intern. Refinery, 402 B.R. 728, 749 (W.D. La. 2008) (citing Cisco Systems, Inc. v.

Alcatel USA, Inc., 301 F. Supp. 2d 599, 602 n.3 (E.D. Tex. 2004).
36 R. Doc. 34 at ¶¶ 41-56 in the Longhai case.
37 R. Doc. 85-1 at p. 9 (citing R. Doc. 33).
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 8 of 26




and that the alleged acts underlying Louisiana Newpack’s conspiracy claim – selling

product outside of the joint venture – do not give rise to any liability.38 Third-Party

Defendants maintain that the conspiracy claim rests on a false premise that the Joint

Venture Agreement contains an exclusivity or non-compete obligation. Because the

Joint Venture Agreement contains no such exclusivity provision, Third-Party

Defendants assert that they were free to sell product outside of the joint venture and,

therefore, could not breach any contractual or fiduciary duty by doing so.39 Third-

Party Defendants further assert that the two shipments of crabmeat that Louisiana

Newpack claims were made outside of the joint venture were made only to mitigate

the harm caused by Louisiana Newpack’s failure to pay Longhai because “it allowed

Indigo to sell those containers on a consignment basis because Longhai could not

collect any payment from Louisiana Newpack.”40

        Louisiana Newpack, likewise adopting the arguments made in its opposition

brief to the motion to dismiss filed in the Louisiana Newpack case, argues that its

conspiracy claim is not premised on an exclusivity provision in the Joint Venture

Agreement, and that it has alleged sufficient facts to state a plausible claim that

Third-Party Defendants conspired to violate the Joint Venture Agreement and their

obligations under Louisiana law.41 Louisiana Newpack asserts that under Louisiana

law, joint venturers owe fiduciary obligations of loyalty, good faith, fairness and




38 R. Doc. 85-1 at p. 9.
39 R. Doc. 85-1 at pp. 9-10.
40 Id. at p. 11.
41 R. Doc. 87 at pp. 2, 9.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 9 of 26




honesty and that these obligations, by their very nature, create exclusivity. 42

Louisiana Newpack maintains that it has alleged sufficient facts that, if accepted as

true, establish plausible claims that Third-Party Defendants acted in a manner that

was prejudicial to the joint venture and breached obligations of loyalty, good faith,

fairness and honesty. 43 Louisiana Newpack claims that Third-Party Defendants

secretly leveraged the joint venture and the relationships formed as a result thereof

to acquire and sell product independently for their own mutual benefit, leaving

Louisiana Newpack and the joint venture with a substantial amount of inventory that

should have been sold first.44

        In response, Third-Party Defendants assert that Louisiana Newpack’s

conspiracy claim fails because neither the Joint Venture Agreement nor the law

imposes an exclusivity requirement, and the fiduciary duty owed among joint

venturers does not equate to an exclusivity or non-compete obligation.45 Third-Party

Defendants contend that Louisiana Newpack’s allegations that there is an

unidentified “oral agreement of the parties and concrete documentary evidence”

demonstrating an exclusivity requirement are conclusory and insufficient to state a

plausible claim for relief.46 Third-Party Defendants also point out that Louisiana

Newpack’s examples of acts constituting the alleged conspiracy – Longhai shipping

crabmeat to Indigo in May and August of 2019 – do not concern the same crabmeat




42 Id. at p. 10 (citing Crignac v. Barranco, 14-1578, p.10 (La. App. 1 Cir. 9/10/15), 182 So.3d 88, 95).
43 R. Doc. 87 at p. 11.
44 Id.
45 R. Doc. 91 at p. 2.
46 Id. at pp. 3-4.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 10 of 26




for which Louisiana Newpack failed to pay Longhai, which was ordered by Louisiana

Newpack in November and December of 2018.47 Third-Party Defendants argue that

the crabmeat they purportedly sold outside of the joint venture has no bearing on the

debt Louisiana Newpack owes to Longhai for the previously-ordered crabmeat.48 As

such, Defendants maintain that the conspiracy claim should be dismissed.

       As an initial matter, the Court finds that, in determining whether to grant

Third-Party Defendants’ Motion to Dismiss, the Court can consider matters outside

of the pleadings, including the November and December 2018 invoices and purchase

orders, Lee’s July 11, 2019 letter, and the Joint Venture Agreement, because they

were attached as exhibits to, and referenced in, Longhai’s Amended Complaint and

Louisiana Newpack’s Third-Party Demand, and they are central to the parties’

claims.49 The Court agrees with Third-Party Defendants that Louisiana Newpack’s

conspiracy claim in its Third-Party Demand is nearly identical to the conspiracy

claim asserted by Louisiana Newpack against the defendants in the Louisiana

Newpack case. 50 On February 9, 2021, the Court issued an Order and Reasons,

granting in part and denying in part the motion to dismiss referenced by Third-Party

Defendants, and dismissing with prejudice Louisiana Newpack’s conspiracy claim

asserted in the Louisiana Newpack case.51 For the same reasons set forth in the

Court’s February 9, 2021 Order, the Court finds that Count One of the Third-Party



47 Id. at p. 4.
48 Id. at p. 5.
49 See, R. Docs. 30 through 30-4, 30-6, 34 & 34-1 in the Longhai case. See, Maloney Gaming Mgmt.,

LLC v. St. Tammany Parish, 456 Fed.Appx. 336, 340-41 (5th Cir. 2011).
50 See, R. Doc. 29 at ¶¶ 149-155.
51 R. Doc. 129, specifically pp. 53-57 relative to Count Fourteen.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 11 of 26




Demand fails to state a plausible conspiracy claim against Third-Party Defendants

and must be dismissed.

        Louisiana Civil Code article 2324 provides that anyone who “conspires with

another person to commit an intentional or willful act is answerable, in solido, with

that person, for the damage caused by such act.” 52 Nonetheless, “the Louisiana

Supreme Court has held that conspiracy by itself is not an actionable claim under

Louisiana law.”53 Instead, it is “the tort which the conspirators agreed to perpetrate

and which they actually commit in whole or in part” that constitutes the actionable

element of a conspiracy claim. 54 Thus, a conspiracy claim requires a plaintiff to

allege, and prove, the existence of an agreement to commit an illegal or tortious act,

which was actually committed, that resulted in the plaintiff’s injury, and an

agreement as to the intended outcome or result.55

        The only intentional conduct alleged in Count One of the Third-Party Demand

is that Longhai, Indigo and Ocean Feast acted with “specific and malicious intent” to

procure, import and sell OCEANA product outside of the joint venture and without

Louisiana Newpack’s knowledge or consent.56 These alleged actions by Indigo and

Ocean Feast, however, are not illegal or tortious. This Court has already determined

that the Joint Venture Agreement does not contain an exclusivity provision, and has



52 La. Civ. Code art. 2324(A).
53 Crutcher-Tufts Resources, Inc. v. Tufts, 07-1556, p.3 (La App. 4 Cir. 9/17/08), 992 So.2d 1091, 1094
(citing Ross v. Conoco, Inc., 2002-0299 (La. 10/15/02), 828 So.2d 546).
54 Ross, 2002-0299 at p.8, 828 So.2d at 552 (quoting Butz v. Lynch, 97-2166, p.6 (La. App. 1 Cir. 4/8/98),

710 So.2d 1171, 1174) (internal quotation marks omitted).
55 Crutcher-Tufts Resources, Inc., 07-1556 at pp. 3-4, 992 So.2d at 1094 (citing Butz, 97-2166, 710 So.2d

at 1174).
56 R. Doc. 34 at ¶ 45 in the Longhai case.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 12 of 26




rejected Louisiana Newpack’s assertion that the fiduciary obligations of the joint

venturers, by their very nature, create exclusivity.57 The Court has also rejected

Louisiana Newpack’s assertion that, “the Joint Venture partners agreed both orally

and in writing as to the exclusive nature of the Joint Venture, specifically agreeing

that no side deals, ‘commissions or kickbacks’ would take place,” and that, “This

factual allegation is supported by oral agreement of the parties and concrete,

documentary evidence that the Third-Party Defendants agreed not to engage in side

dealing or accept commissions or kickbacks.” 58 No such concrete, documentary

evidence has been provided to the Court, either in the Third-Party Demand or in

Louisiana Newpack’s Opposition brief, and Louisiana Newpack fails to attribute the

quoted language to any source. Thus, to the extent Louisiana Newpack alleges that

Indigo and Ocean Feast “conspired to commit the unlawful acts,”59 namely procuring

and selling product outside of the joint venture, such allegations are insufficient to

state a plausible conspiracy claim against Indigo and Ocean Feast under La. Civ.

Code art. 2324. Accordingly, the Motion to Dismiss is granted with respect to Count

One, and Louisiana Newpack’s conspiracy claim is dismissed as to Indigo and Ocean

Feast.




57 R. Doc. 129 at pp. 11-13.
58 R. Doc. 34 at ¶ 13 in the Longhai case; R. Doc. 87 at p. 12. See, R. Doc. 129 at pp. 12-13.
59 R. Doc. 34 at ¶ 54 in the Longhai case.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 13 of 26




       B. Louisiana Newpack’s Claim That Ocean Feast or Zeng Is Liable for
          Any Alleged Debts Owed to Longhai.60

       In Count Three of the Third-Party Demand, Louisiana Newpack asserts that

Zeng or Ocean Feast are liable for the debt claimed by Longhai because it was Zeng,

acting on his own behalf or on behalf of Ocean Feast, who ordered the crabmeat at

issue. 61 Third-Party Defendants assert that neither Ocean Feast nor Zeng are

responsible for any debts owed to Longhai, and that Louisiana Newpack’s conclusory

allegations in Count Three must be dismissed.62 Third-Party Defendants argue that

Louisiana Newpack’s allegations are rebutted by uncontroverted documents attached

to the pleadings filed in this consolidated matter, which show that Louisiana

Newpack was contractually obligated to pay Longhai and admitted in writing that it

owes the debt to Longhai.63 Third-Party Defendants note that the Court can consider

these documents – the Joint Venture Agreement and a letter authored by Lee – on a

Rule 12(b)(6) motion to dismiss because they are central to the parties’ claims and

were attached to the Complaint in the Longhai case and the Amended Complaint

filed in the Louisiana Newpack case.64


60 In Count Two of the Third-Party Demand, entitled “Negligence and Tortious Interference With
Contract,” Louisiana Newpack alleges that, “Longhai tortuously [sic] interfered with the Joint Venture
Agreement when it sold OCEANA branded product directly to Indigo, bypassing the Joint Venture so
as to increase its own profits.” (R. Doc. 34 at ¶ 62 in the Longhai case). Although Louisiana Newpack
alleges in the final paragraph of Count Two that, “Under Louisiana Civil Code article 2315, Longhai,
Ocean Feast, and Indigo are liable to Louisiana Newpack for damages” (Id. at ¶ 69), Louisiana
Newpack does not allege that Indigo or Ocean Feast tortiously interfered with the Joint Venture
Agreement. As such, the Court construes Count Two as part of Louisiana Newpack’s counterclaim
against Longhai, since Louisiana Newpack combined its counterclaim and third-party demand in its
Answer. (Id. at pp. 6-18).
61 R. Doc. 34 at ¶¶ 70-75 in the Longhai case.
62 R. Doc. 85-1 at p. 11.
63 Id. at pp. 11-12 (citing R. Doc. 1 & R. Doc. 34 at ¶ 75 in the Longhai case; R. Doc. 29-1).
64 R. Doc. 85-1 at p. 12, n.6 (citing Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th

Cir. 2000); R. Doc. 1-9 in the Longhai case; R. Doc. 29-1).
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 14 of 26




        Third-Party Defendants point out that the purchase orders for the crabmeat

are on Louisiana Newpack’s letterhead, Longhai addressed its invoices to Louisiana

Newpack, neither Ocean Feast nor Zeng are identified in those documents, and

Louisiana Newpack has already paid $370,600.00 toward the outstanding debt. 65

Third-Party Defendants also note that Louisiana Newpack’s owner, Lee, confessed in

a July 11, 2019 letter that the nonpayment to Longhai was his “mistake,” that he was

“responsible” for the debt, and that he wanted to “assure [Longhai] that [it] will be

fully paid.’”66 Third-Party Defendants claim that Lee’s admissions are unsurprising,

since it was Louisiana Newpack’s obligation to finance the joint venture and pay

suppliers pursuant to the Joint Venture Agreement. 67 Third-Party Defendants

further assert that Louisiana Newpack’s attempt to hold Zeng personally liable for

the outstanding debt is especially specious because Zeng is an employee, not a

principal, of Ocean Feast, and because Louisiana Newpack has failed to allege

sufficient facts to pierce the corporate veil and hold Zeng personally liable for the acts

of Ocean Feast.68

        Relying upon the allegations contained in Count Three of the Third-Party

Demand, Louisiana Newpack maintains that it has stated a plausible claim against

Zeng and Ocean Feast because it has no privity of contract with Longhai, since any

orders were placed by Zeng on behalf of Ocean Feast or in his individual capacity. 69




65 R. Doc. 85-1 at p. 12 (citing R. Docs. 30-1, 30-2, 30-3, 30-4 & 30 in the Longhai case).
66 R. Doc. 85-1 at p. 12 (citing R. Doc. 30-9 in the Longhai case).
67 R. Doc. 85-1 at p. 12 (citing R. Doc. 29-1 in the Longhai case).
68 R. Doc. 85-1 at pp. 13-14 (citing Riggins v. Dixie Shoring Co., 590 So.2d 1164, 1167 (La. 1991)).
69 R. Doc. 87 at p. 13.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 15 of 26




Louisiana Newpack maintains that it did not place any orders with Longhai and that

neither Zeng nor Ocean Feast were authorized to contract with Longhai on Louisiana

Newpack’s behalf. Louisiana Newpack argues that these allegations are sufficient to

state a claim against Zeng and Ocean Feast. Louisiana Newpack further asserts that

the July 11, 2019 letter from Lee “does not alter the calculus before the Court at the

Rule 12(b)(6) stage,” and does not establish that Louisiana Newpack’s claims against

Ocean Feast and Zeng are not plausible on their face. 70 Louisiana Newpack also

claims that it is not asserting a veil-piercing claim against Zeng, and that Zeng was

named in his individual capacity because Louisiana Newpack was not privy to the

communications between Zeng and Longhai and cannot ascertain whether Zeng was

acting on behalf of himself or Ocean Feast.71

        In response, Third-Party Defendants assert that Louisiana Newpack’s

conclusory statement that there is no privity of contract between itself and Longhai

ignores the overwhelming, uncontroverted documentary evidence to the contrary and

fails to show that Ocean Feast or Zeng have privity with Longhai or are otherwise

indebted to Longhai for the crabmeat Louisiana Newpack purchased. 72 Although

Louisiana Newpack “baldly argues” that it did not approve the purchase orders at

issue, Third-Party Defendants assert that they are similar to earlier invoices and

purchase orders that Louisiana Newpack always and historically paid on behalf of

the joint venture. 73 Although Ocean Feast is responsible for “procurement” and


70 Id. at p. 14.
71 Id. at p. 3, n.5.
72 R. Doc. 91 at p. 5 (citing R. Doc. 29 at ¶ 24).
73 R. Doc. 91 at p. 6.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 16 of 26




“quality control” under the Joint Venture Agreement, Third-Party Defendants

contend that role does not include paying suppliers, and that Ocean Fast has never

held that responsibility, or done so, for the joint venture.74 Third-Party Defendants

note that there are no factual allegations or evidence showing that Louisiana

Newpack objected to paying any of the invoices it received in November and

December of 2018 or that Louisiana Newpack did not consent to the purchase of the

crabmeat at issue.75 They contend that the invoices and purchase orders are also

consistent with Lee’s July 11, 2019 letter to Longhai acknowledging Louisiana

Newpack’s debt. 76 Third-Party Defendants note that the letter does not mention

Ocean Feast or Zeng, and constitutes uncontroverted evidence that Louisiana

Newpack is liable to Longhai.

       The Court agrees with Third-Party Defendants that Count Three of the Third-

Party Demand contains only a conclusory statement that any orders with Longhai

were placed by Zeng on behalf of himself or Ocean Feast, without any factual support

to substantiate the allegation. According to the Fifth Circuit, this Court is not bound

to accept as true conclusory allegations in the Rule 12(b)(6) context.77 Moreover, in

addition to being conclusory, Louisiana Newpack’s allegations in Count Three are

contrary to, and rebutted by, the documentary evidence before the Court, namely the

November and December 2018 invoices and purchase orders and Lee’s July 11, 2019




74 Id. at p. 7.
75 Id. at p. 6 (citing R. Docs. 30-1, 30-2, 30-3, 30-4, 30-9 in the Longhai case); R. Doc. 91 at p. 7.
76 R. Doc. 91 at p. 6.
77 Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005) (citing Southland Sec. Corp. v. INSpire

Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004)).
      Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 17 of 26




letter to Longhai. As Third-Party Defendants point out, the purchase orders are on

Louisiana Newpack’s letterhead, the invoices are addressed to Louisiana Newpack,

and none of these documents reference Zeng or Ocean Feast. Although Louisiana

Newpack alleges that Zeng ordered the crabmeat at issue, Louisiana Newpack does

not address, in either Count Three of the Third-Party Demand or its Opposition brief,

the fact that the purchase orders for the crabmeat are on Louisiana Newpack’s

letterhead.       In its recitation of the facts in the Third-Party Demand, Louisiana

Newpack alleges that, “[U]pon information and belief, Arthur Zeng placed certain

orders with Longhai in late 2018.                Upon information and belief, Arthur Zeng

generated purchase orders and then sought financing for those orders from Louisiana

Newpack.” 78 The Court finds these conclusory statements, asserted without any

factual support, are insufficient to state a plausible claim that Zeng ordered the

crabmeat at issue on behalf of himself or Ocean Feast. The Court also finds that the

November and December 2018 purchase orders and invoices contradict Louisiana

Newpack’s assertion that it lacks privity with Longhai.

          The Court finds that Lee’s July 11, 2019 letter further contradicts Louisiana

Newpack’s assertion that it lacks privity with Longhai. In the letter, Lee writes, “I

want you to know that it is my mistake and I am responsible. I want to assure you

that you will be fully paid. I did not fully supervise my business as I should and

because of this, you are hurt and I sincerely apologize for it.”79 Lee further writes,

“My bank called my loan as ‘not in compliance’ with loan agreement. . . . Due to this


78   R. Doc. 34 at ¶¶ 26-27 in the Longhai case (emphasis in original).
79   R. Doc. 30-6 at p. 1 in the Longhai case.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 18 of 26




situation, I have put in my personal money to satisfy the bank, but it is not enough.”80

Lee signed the letter in his capacity as President of Louisiana Newpack.81 Although

the letter does not specify the amount of or the basis for the debt owed to Longhai,

the language in the letter indicates that Louisiana Newpack is responsible for paying

the outstanding amount owed to Longhai. Louisiana Newpack failed to address the

letter or the substance of Third-Party Defendants’ arguments regarding the impact

of the letter in its Opposition brief. Instead, Louisiana Newpack merely asserts that

the letter does not change the fact that it has alleged sufficient facts to state a

plausible claim against Third-Party Defendants for the outstanding debt. The Court

disagrees, as the letter contradicts Louisiana Newpack’s assertion that it lacks privity

with Longhai.

        Moreover, as Third-Party Defendants point out, Louisiana Newpack paid a

portion of the outstanding debt owed to Longhai. Specifically, Longhai has alleged

that it demanded payment from Louisiana Newpack for the November and December

2018 purchase orders, totaling $1,368,788.03, and that Louisiana Newpack paid

$370,600.00 toward the debt. 82 In its Answer, Louisiana Newpack denies these

allegations “for lack of sufficient information to justify a belief therein.” 83 However,

in its Opposition brief, Louisiana Newpack does not dispute that it paid a portion of

the debt, nor does it address why it made partial payments of a debt that it now

claims it does not owe to Longhai. The Court finds these partial payments contradict


80 Id.
81 Id. at p. 2.
82 R. Doc. 30 at ¶¶ 1-9 in the Longhai case.
83 R. Doc. 34 at ¶¶ 8-9 in the Longhai case.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 19 of 26




Louisiana Newpack’s allegations in Count Three, and support Third-Party

Defendants’ assertion that the outstanding debt owed to Longhai is the responsibility

of Louisiana Newpack. Louisiana Newpack has failed to offer any evidence or facts

to dispute that assertion. Thus, even viewing the facts alleged in the Third-Party

Demand in the light most favorable to Louisiana Newpack, as the Court is required

to do, Count Three fails to state a plausible claim against Zeng or Ocean Feast for the

outstanding debt owed to Longhai. Accordingly, Count Three of the Third-Party

Demand must be dismissed.

       C. Louisiana Newpack’s Alternative Argument that Ocean Feast and
          Indigo are Liable for Any Debts Owed to Longhai.

       In Count Four of the Third-Party Demand, Louisiana Newpack alleges,

alternatively, that to the extent any amount is owed to Longhai, it is a debt of the

joint venture and that Ocean Feast and Indigo must share in the joint venture’s losses

under Louisiana law.84 Third-Party Defendants assert that Count Four should be

dismissed because neither the law, the facts alleged, nor the terms of the Joint

Venture Agreement support Louisiana Newpack’s allegations.85 While Third-Party

Defendants do not contest Louisiana Newpack’s assertion that Longhai shipped

crabmeat to Indigo in May and August of 2019, Third-Party Defendants argue that

the crabmeat is not the same crabmeat for which Longhai claims it has not been paid,

which was purchased and shipped in late 2018.86 Third-Party Defendants contend

that, consistent with the parties’ obligations under the Joint Venture Agreement,


84 R. Doc. 34 at ¶¶ 83-84 in the Longhai matter.
85 R. Doc. 85-1 at p. 14.
86 Id.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 20 of 26




Louisiana Newpack has historically purchased and paid for multiple lots of crabmeat

from Longhai for the joint venture, and that Louisiana Newpack even paid Longhai

$370,600.00 for the crabmeat at issue.87

        Third-Party Defendants further argue that Louisiana Newpack’s allegations

in Count Four conflate the joint venture’s losses with the debt Louisiana Newpack

owes to Longhai. Third-Party Defendants point out that the debt owed to Longhai is

not a “loss” of the joint venture – it is a debt owed to a supplier for which the Joint

Venture Agreement makes Louisiana Newpack responsible.               88   Third-Party

Defendants claim that losses of the joint venture are determined by liquidating all of

the joint venture’s assets and settling all of the debts. Because Louisiana Newpack

asserts that there is a “significant” amount of crabmeat in inventory, Third-Party

Defendants claim there are insufficient facts alleged to show that the joint venture’s

debts exceed the value of its assets in inventory, thus creating losses for which Ocean

Feast and Indigo could be liable.89 Third-Party Defendants assert that the amount

of such losses, if any, is completely unknown without a liquidation and an accurate

accounting. As such, Third-Party Defendants claim that Louisiana Newpack’s claim

is, at best, premature. Nonetheless, Third-Party Defendants maintain that the debt

owed to Longhai is not a loss of the joint venture that should be shared among its

members, and that Louisiana Newpack should be solely responsible for paying the

debt under the terms of the Joint Venture Agreement.



87 Id. at p. 15 (citing R. Doc. 1 at ¶¶ 6-7 in the Longhai case).
88 R. Doc. 85-1 at p. 15.
89 R. Doc. 85-1 at p. 15.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 21 of 26




       Louisiana Newpack maintains that because the Joint Venture Agreement

states that the joint venture’s net profits are to be divided equally between Indigo

and Ocean Feast and is silent as to their apportionment of the losses, they must also

share equally in the joint venture’s losses under La. Civ. Code art. 2804, including

the outstanding debt owed to Longhai.90 Louisiana Newpack contends that Ocean

Feast and Indigo cite no law to support their position that they are not liable for any

debts because debts are not synonymous with losses, and that their speculative

argument is insufficient to warrant dismissal at the Rule 12(b)(6) stage and

contradicts the Joint Venture Agreement.91 Louisiana Newpack argues that Third-

Party Defendants’ suggestion that it had an obligation to provide unlimited amounts

of money as the financier is absurd, as is the notion that Louisiana Newpack is solely

responsible for the debt owed to Longhai.

       In response, Third-Party Defendants assert that Louisiana Newpack fails to

explain how the money owed to Longhai is a loss of the joint venture, rather than a

debt owed to a supplier.92 Third-Party Defendants argue that Louisiana Newpack’s

obligation to pay suppliers like Longhai is not absurd because the Joint Venture

Agreement provides that Louisiana Newpack is the financier of the joint venture and

responsible for paying crabmeat suppliers. Third-Party Defendants claim the parties

operated under this framework for nearly two years until Louisiana Newpack failed




90 R. Doc. 87 at pp. 14-15.
91 Id. at p. 15 (citing Arcement Boat Rentals v. Good, 2001-1860 (La. App. 4 Cir. 5/29/02), 820 So.2d
615).
92 R. Doc. 91 at p. 8.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 22 of 26




to pay for the crabmeat ordered in November and December 2018. 93 Third-Party

Defendants claim the only absurdity is Louisiana Newpack’s attempt to foist its debt

upon them in the face of uncontested documentary evidence, the joint venture’s

historical operations, under which Louisiana Newpack always paid suppliers, and

Louisiana Newpack’s President’s acknowledgment of the debt and assurances that

he/Louisiana Newpack would pay it.94

        The Court agrees with Third-Party Defendants that Count Four of the Third-

Party Demand fails to allege sufficient facts to state a plausible claim for recovery

against Ocean Feast and Indigo. According to the Louisiana Supreme Court, joint

ventures are generally governed by partnership law.95 “Louisiana partnership law

provides that each partner participates equally in profits, commercial benefits and

losses of the partnership, unless the partners have agreed otherwise.”96 As Louisiana

Newpack points out, Louisiana law further provides that:

        If a partnership agreement establishes the extent of participation by
        partners in only one category of either profits, commercial benefits,
        losses, or the distribution of assets other than capital contributions,
        partners participate to that extent in each category unless the
        agreement itself or the nature of the participation indicates the partners
        intended otherwise.97

The parties agree that the Joint Venture Agreement specifies that Indigo and Ocean

Feast will share the net profits equally, but is silent regarding the apportionment of


93 Id. at p. 9.
94 Id.
95 Tedeton v. Tedeton, 46,901 (La. 2/8/12), 87 So.3d 914, 924; Riddle v. Simmons, 40,000 (La. App. 2

Cir. 2/16/06), 922 So.2d 1267; Payne v. Forest River, Inc., Civ. A. No. 3:13-cv-679-JWD-RLB, 2015 WL
7013506, at *7 (M.D. La. Nov. 12, 2015) (citations omitted).
96 Dhaliwal v. Dhaliwal, 48,034, p.16 (La. App. 2 Cir. 9/11/13), 124 So.3d 470, 480 (citing La. Code Civ.

P. art. 2803); Payne, Civ. A. No. 3:13-cv-679-JWD-RLB, 2015 WL 7013506 at *6 (citations omitted).
97 La. Civ. Code art. 2804.
     Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 23 of 26




the joint venture’s losses. The parties disagree, however, regarding whether the debt

owed to Longhai constitutes “losses” of the joint venture.

       The Court agrees with Third-Party Defendants that Louisiana Newpack has

conflated the debt owed to Longhai with the joint venture’s “losses.” Louisiana

Newpack has failed to allege any factual support for its assertion that the debt owed

to Longhai, one of the joint venture’s crabmeat suppliers, constitutes a joint venture

“loss” for which Ocean Feast and Indigo could potentially be liable. 98 Moreover,

although not addressed by the parties, the Joint Venture Agreement includes a

sample “Joint Venture Pro-forma Profit and Loss” statement, which indicates that

the costs of goods sold, along with other debts and expenses of the joint venture, is

deducted from the net sales to calculate the joint venture’s gross profits. 99 This

supports Third-Party Defendants’ position that the amount owed to Longhai is a debt

owed to a supplier for which the Joint Venture Agreement makes Louisiana Newpack

responsible, and not a “loss” of the joint venture.100 Additionally, Louisiana Newpack

alleges in its Third-Party Demand that the joint venture “has aging inventory in

warehouses that continues to accrue costs and interest.”101 Louisiana Newpack has

not alleged any facts to demonstrate that the debt owed to Longhai, coupled with any

other debts or expenses of the joint venture, exceeds the value of the joint venture’s

assets to create a “loss” for which the joint venturers may be responsible. 102 The


98 The Court does not address whether Ocean Feast and Indigo must share equally in the joint
venture’s losses under Louisiana law, as alleged by Louisiana Newpack. That issue is not properly
before the Court on a Rule 12(b)(6) motion to dismiss.
99 R. Doc. 29-1 at pp. 2-3.
100 R. Doc. 85-1 at p. 15.
101 R. Doc. 34 at ¶ 39 in the Longhai matter.
102 See, R. Doc. 91 at p. 8.
      Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 24 of 26




Court further finds that nothing in the Joint Venture Agreement makes Ocean Feast

or Indigo responsible for paying suppliers.103 As such, the Court finds that Louisiana

Newpack’s allegations are insufficient to state a plausible claim for recovery against

Ocean Feast and Indigo, and that Count Four of the Third-Party Demand must be

dismissed.

        D. Leave to Amend.

        The Court notes that neither in its Opposition brief nor in any other motion

has Louisiana Newpack requested leave to amend the allegations in its Third-Party

Demand to cure any deficiencies found by the Court.104 While the Court will “freely

give leave [to amend] when justice so requires,”105 leave to amend “is by no means

automatic.”106 In exercising its discretion, this Court may consider such factors as

“undue delay, bad faith, or dilatory motive on the part of the movant, repeated failure

to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, and futility of the

amendment.”107

        The Court finds that Louisiana Newpack should be granted leave to amend its

Third-Party Demand with respect to Counts Three and Four to address the

deficiencies raised in the instant Motion. The Court notes that Louisiana Newpack

filed its Third-Party Demand on May 26, 2020, three days before the case was



103 See, generally, R. Doc. 34-1 in the Longhai matter.
104 See, generally, R. Doc. 34 in the Longhai case.
105 Fed. R. Civ. P. 15(a).
106 Halbert v. City of Sherman, Tex., 33 F.3d 526, 529 (5th Cir. 1994) (citation omitted).
107 Nolan v. M/V SANTE FE, 25 F.3d 1043 (5th Cir. 1994) (citing Gregory v. Mitchell, 635 F.2d 199,

203 (5th Cir. 1981)).
      Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 25 of 26




consolidated with the Louisiana Newpack case,108 and that Third-Party Defendants

filed the instant Motion to Dismiss on August 17, 2020.109 Although the Motion to

Dismiss was filed over six months ago, the factors considered in determining whether

to grant leave to amend weigh in Louisiana Newpack’s favor. There is no evidence

before the Court to suggest undue delay, bad faith, or dilatory motive on Louisiana

Newpack’s part or that the amendment would be futile, would prejudice Third-Party

Defendants or that Louisiana Newpack has repeatedly failed to cure the deficiencies

at issue. Thus, Louisiana Newpack shall have fourteen days from the date of this

Order to amend its Third-Party Demand to cure the deficiencies in Counts Three and

Four of the Third-Party Demand.

        The Court further finds that the foregoing factors weigh against granting

Louisiana Newpack leave to amend Count One of the Third-Party Demand. As

previously noted, the conspiracy claim alleged in Count One is nearly identical to the

conspiracy claim that Louisiana Newpack alleged against the defendants in Count

Fourteen of its Amended Complaint filed in the Louisiana Newpack case.110 For the

same reasons set forth in the Court’s February 9, 2021 Order and Reasons, wherein

the Court dismissed with prejudice Louisiana Newpack’s conspiracy claim without

granting leave to amend, the Court finds that Louisiana Newpack has repeatedly

failed to cure the deficiencies in its conspiracy claim and that allowing amendment

would cause undue delay in this matter.                Accordingly, exercising the discretion



108 R. Doc. 36 in the Longhai case.
109 R. Doc. 85.
110 See, R. Doc. 34 at ¶¶41-56 in the Longhai case; R. Doc. 29 at ¶¶ 149-155.
       Case 2:19-cv-12948-WBV-KWR Document 140 Filed 03/02/21 Page 26 of 26




afforded under Fed. R. Civ. P. 15 and pertinent jurisprudence, Louisiana Newpack

will not be granted leave to amend Count One of the Third-Party Demand.

           IV.      CONCLUSION

           IT IS HEREBY ORDERED that Third-Party Defendants’ Motion to Dismiss

Third-Party Demand111 is GRANTED. The Motion is GRANTED to the extent that

Third-Party Defendants seek dismissal of Count One of the Third-Party Demand,

which is DISMISSED WITH PREJUDICE. The Motion is also GRANTED to the

extent that Third-Party Defendants seek dismissal of Counts Three and Four of the

Third-Party Demand, which are DISMISSED WITHOUT PREJUDICE. However,

pursuant to the Court’s discretion under Fed. R. Civ. P. 15(a), Louisiana Newpack

shall have fourteen (14) days from the date of this Order to cure the deficiencies in

Counts Three and Four of its Third-Party Demand.

           New Orleans, Louisiana, March 2, 2021.



                                         ______________________________
                                         WENDY B. VITTER
                                         United States District Judge




111   R. Doc. 85.
